Title: To James Madison from George W. Erving (Abstract), 21 June 1805
From: Erving, George W.
To: Madison, James


21 June 1805, London. No. 32. “I have lately heard of the unfortunate loss of the ‘Jupiter’ Captn R. Law which sailed from hence in Febuary bound to New York: by that vessel I sent as usual a large number of letters & my half yearly Accounts &c &c up to Decr 31st. My official letters to you were Nos 47, 48, 49, 50 & private 27—28—29; of the former I send duplicates herewith 47, 48, 49: No 50 related to matters which as I am not now in office it is unnecessary to trouble you with: The list referred to in No 47. I have requested Genl Lyman as he is now in possession of the Books to include in the Statement to be transmitted by him up to the 30th of this month; duplicates of my accounts are sent to the Secretary of the Treasury by this conveyance. On looking over the Copies of my private letters I see but little that is worth your attention: The material part of No 27 acknowledging the rect of your friendly letter of Novr. 3. 1804 is herewith inclosed; for the rest, relating to Lord Sheffields Doctrines—Slave trade Regulations—Cowpox—the Spanish War & the then state of political parties here, & observations connected with official matters: many of these have become unnecessary; & none appears of sufficient importance to be noticed at this moment; the enumeration will serve only to shew that I have not been inattentive to such subjects as at the time have appeared to be worth observation; I fear however that on many similar topics I may have been heretofore rather tedious.
“This will accompany my official letter No 61 upon the subject of impressments: Having observed that during the last session of Congress those gentlemen who Enquired into the present state of this evil, & particularly adverted to the list of 1500 men, did not seem to make any allowance or deduction for such cases as might not have been entitled to the interference of government, if the nature of the business had afforded time or opportunity for investigation into the merits of them; & since it is Evident that even under the most favorable aspect the aggressions of the British will justify any measures which Congress may be induced to take in this respect; I have on these grounds presumed that you woud approve of the Explanation contained in the letter above referred to. Tho it is certain that something shoud be done permanent<l>y to secure our citizens against these outrages, yet I believe that we have not had during the course of this & the last War less reason to complain than at present. It will appear by a comparison of the two lists that the conduct of Great Britain has become more favorable even within the last year: The list now sent is for about nine months, the former was for 18 mos; under the article of detentions ‘for want of documents,’ & on account of ‘insufficient documents’ there is nothing like a similar proportion of cases; the last list contains only about a fourth of the former, under the first head, & a fifth under the second: I have found also a considerable relaxation of former rigor in the application of their rules, & a more ready & punctual attention to my representations. This favorable change has taken place at a period when they have been more distressed for want of men than at any time during the wars; but it will not be supposed to Evidence such an alteration of system as may ultimately render my negotiation, or other measures on the subject unnecessary: it is in fact only a proof of the additional respect in which our government is held by them, & of the apprehensions they are under of any misunderstanding at this time: It results as well from the confirmed popularity of an administration in the United States, from which tho they do not apprehend wanton hostility, they have no reason to expect any concession of right, as from the change which European Events have wrought in their own relative position & power. This change augurs well to any negotiation which we may undertake with them; they are not in a capacity (if they have the inclination) to refuse any just demands; & whatever may be thought of the magninimity [sic] of refraining from such demands during a time of pressure, yet if it be evident that at any other time what is due to us will not be conceded, the justice of availing ourselves of favorable circumstances must be allowed; that course is also authorized by the practice of other nations, particularly of their own: & as to the policy, in the present state of our country, & under the circumstances of its incalculably encreasing strength & importance, there can be little reason to apprehend that what is conceded to our just claims during a time of distress, can be revoked at a period when the former consequence & influence of this Country is restored; if indeed that period shall ever arrive; & in relation to the United States, it is morally certain that it never can arrive. Indeed their affairs here wear a most dismal aspect. I mentioned in a former letter the information which I had received (from a good source) of an Armament intended for S. America; that plan was wholly disconcerted by the movements of the French & Spanish squadrons; by these movements this country is now placed wholly on the defensive, nor does the much wished for & long Expected alliance of Russia seem more probable than it was some months ago; it is now said that before joining in the war she proposes to offer a mediation for peace upon such terms as have been approved of by the joint Cabinets of London & Petersburgh: this is the ministerial language; if correct, the course which Buonaparte will take is obvious, he at present acts with as little apprehension of Russia as of Bavaria. As to their domestic affairs, these also are in a sickly state; The king is the cement which has so far held together the incongruous materials of the administration; but whether from the nature of that composition, from the weight & respectability of the opposition, or what is more probable the general state of public affairs, certain it is that the unbounded confidence which was formerly given to Mr Pitt is altogether gone; his feeble & ricketty Existence is scarcely continued by the occasional stimuli of Russian dispatches; his connection with Lord Sidmouth grows languid; every thing threatens dissolution, & unless some singular success shoud attend the operations which they are now Engaged in, it seems to be highly probable that the administration will fall to peices before the ensuing winter: an unsuccessful administration here, however constituted, cannot preserve its popularity; The English give much & require much; they do not Emulate the roman policy in the mode of greeting their unsuccessful generals, but their hypocondriack temperament leads them on every reverse to ‘despair’ of themselves. Mr Pitt has made his usual Exertions & exercised his usual ingenuity to draw forth the Energies of the country; but too much has been expected of him by his friends, & their disappointment is proportioned to the elevation of their former hopes: He cannot create, he is operating upon exhausted materials. No tax can be imagined in a country already so taxed that will not be unpopular. This state of things is Exemplified in the late attempt to tax salt; it woud have been very productive, but being found too oppressive the minister was obliged to abandon it, & to substitute seven or eight petty articles some producing as little as 5000 £. Thus he cannot now find his revenue like the Wicklow gold in large masses on the surface, but is obliged to descend low & pick it up in grains here & there: Every new tax is considered to operate partially & produces discontent on that ground; if he woud tax draught horses the landowners meet & petition against it, & so on the Auctioneers & others. Thus they are circumstanced in their finances, scarcely able to devise a new tax, the old ones are becoming less productive; & the Expences of the Country are most frightfully augmenting; yet no plans of domestic œconomy are projected, and those for Enlarging foreign subsidies are boldly contemplatd. As to men, the case is full as bad; Mr Pitts great military measure so ostentatiously produced was calculated to raise only 17,000 & these too drawn from the Militia ‘nascitur mus’; neither did this pass without the opposition of the Lord Lieutenants & Militia Colonels, who like the farmers & auctioneers meet to remonstrate. Under such limitations of means & such obstacles it is an arduous undertaking to cope with the Emperor & King, & particularly so since Spain has been thrown into the bargain, as it were to make weight: Considerable reinforcement of troops are wanting in all their Colonies, & there does not appear a possibility of supplying them; there is scarcely impetus Enough left in this body to continue even a partial circulation to its very numerous & remote limbs. An invasion does not at this moment seem probable, but if Buonoparte shoud be unwise Enough to attempt it, all these difficulties about men & mony are at once removed.
“His Majestys health at this Crisis is a circumstance of peculiar importance; you will see by the papers that he is not ill; he is constantly in motion & goes thro a wonderful deal of fatigue for a man of his Age, (in galas reviews & excursions); It seems that he is not of Falstaffs mind that ‘it is better to be Eaten up with rust than to be worn out with perpetual motion.’—however a great deal of concern is felt lest he shoud suffer by these exertions. But in fact he was never better as I had a particular opportunity of observing on the 29th. Ulto—when I was introduced to him by Baron Jacobi the Prussian Minister.
“A very considerable degree of interest with respect to our Negotiations with Spain continues to be manifested here amongst persons of all political descriptions, & I think that I may venture to say a very sincere wish prevails (tho it is not openly Expressed) that we may fail in them: Yet I learn nothing directly or otherwise of the probable views of the Government in such an Event: if we suceed it will be said that we are somewhat indebted to their quarrell with Spain, tho if we do not it may perhaps with more propriety be concluded that the failure is attributable principally to that very quarrell which has placed Spain in an attitude to resist our just demands as well as to reciprocate their hostilities.”
